Citation Nr: 1631133	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-10 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left elbow condition.

2.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from March 2000 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran provided testimony, via video conference, before the undersigned Veterans Law Judge at a hearing in August 2013.  A transcript of the hearing is in the claims folder.  

The Board notes that initially, the Veteran's appeal included service connection claims for a knee disability and a low back disability.  After a May 2014 Board remand, the RO granted service connection for both disabilities, and assigned disability evaluations, effective April 26, 2010, the date of the Veteran's claim.  See Rating Decision dated February 2, 2016.  As this is a full grant of benefits sought, those issues are no longer before the Board.  


FINDINGS OF FACT

1.  The record does not show that the Veteran has a current diagnosis of a left elbow disability.

2.  During the appeal period, the Veteran's PTSD is productive of occupational and social impairment that more nearly approximated a disability picture manifested by impairments in most areas.  

3.  The combined effects of the Veteran's service-connected disabilities render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38°C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for a rating of 70 percent for service connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present appeal, the Veteran was provided with a VCAA notification letters in May 2010, September 2010, and July 2011 and his claims were last readjudicated in February 2016.  The Board concludes that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records, Social Security Administration records and lay statements of argument.  In addition, the Veteran was afforded several VA examinations in relation to his claims in October 2010 and June 2015.  As discussed in more detail below, the VA assessments include a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that the VA examinations are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for a right shoulder disability is ready to be considered on the merits.

Service Connection for Elbow Disability

The Veteran seeks service connection for a left elbow disability, which he relates is related to an injury he received during a training exercise while in service.  

Service connection may be established if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The service treatment records are silent as to any complaints, manifestations, or treatments of a left elbow injury or disability.  However, in a previous remand, the Board found the Veteran's contentions to be credible and accepted as true the Veteran's claims that he injured his elbow while in service.  See Board Remand dated May 23, 2014.  Thus, the outcome of this case turns on whether the Veteran has a current left elbow disability that is related to the injury he sustained while in service.  

Post-service VA treatment records are silent for any diagnoses or treatments of the Veteran's left elbow.  At one point, the Veteran reported pain in all joints, specifically the hands, knees, ankles, back, hips, and shoulders.  The initial impression was degenerative joint disease; however no x-rays were performed to provide a definitive diagnosis.  See VA Treatment Records dated May 18, 2010.  

In June 2015, the Veteran was afforded a VA examination in relation to his service connection claim.  At that time, the Veteran reported that he was diagnosed with tennis elbow in the past, but had no pain or difficulties with his elbow at the present time.  Upon examination, the Veteran's range of motion in the left elbow was normal; in addition, he was able to perform repetitive use testing with at least three repetitions with no additional functional loss or range of motion.  The examiner indicated that there was no current diagnosis in regards to the Veteran's left elbow.  See VA Examination dated June 26, 2015.

Service connection may not be granted without competent medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Based on a careful review of the evidence, the Board finds that service connection for a left elbow disability is not warranted as the most probative evidence is against a finding that the Veteran has manifested a left elbow disability at any time during the appeal period or contemporaneous to the appeal period.  While the Veteran's treatment records indicate that joint pain and a possible diagnosis of degenerative joint disease in the hands, knees, ankles, back, hips, and shoulders, this impression is not a definitive diagnosis.  In addition, no testing, impression, or diagnosis was provided for the Veteran's left elbow.

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran has a current left elbow disability.  The June 2015 VA examiner conducted an examination and reviewed the Veteran's treatment records and concluded that the Veteran does not have a current left elbow disability.  There is no competent medical evidence to the contrary.

The Board has considered the Veteran's lay statements; specifically that he has pain in the left elbow and was diagnosed with tennis elbow in the past.  As a lay person, the Veteran is competent to report symptoms and what he was told by past physicians.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  At the hearing in 2013, the Veteran reported treatment for elbow symptoms "about four years ago."  The available records do not reflect a diagnosis of left elbow disability in this time frame, or at any point during the appeal period.  Thus, the findings supporting the recollected diagnosis of tennis elbow are unknown.   And, while the Board conceded an undocumented injury, the Board is not competent to render its own medical opinion as to whether the Veteran manifests any residuals.  Overall, the Board finds that the probative value of the Veteran's recollection of diagnosis of a chronic disability is outweighed by the VA treatment records and the more specific VA examination based on history, which show no current, chronic disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

As there is no diagnosis of a chronic left elbow disability, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

PTSD Evaluation

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  On this record, the Veteran has demonstrated GAF scores ranging from 45 to 50 for the appeal period in question.  A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Federal Circuit has stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

As such, the Board will consider both the specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The Veteran contends that his service-connected PTSD is more severe than the assigned 50 percent disability rating contemplates.  Thus, the primary issue on this appeal is whether the overall impairment caused by the Veteran's PTSD more nearly approximates the criteria for a higher evaluation.  For the reasons that follow, the Board finds that the overall impairment caused by the Veteran's PTSD most approximates the 70 percent rating criteria for the entire appeal period; thus an increased rating is warranted.

Early in the appeal period, the Veteran reported the following symptoms in relation to his PTSD: nihilistic thoughts, nightmares, flashbacks, anxiety, panic attacks, insomnia, sleep impairment, anger issues, fatigue, and poor concentration.  He also indicated that during his panic attacks or times of severe depression, he endorsed suicidal and homicidal ideations.  Panic attacks lasted about 20 to 30 minutes and occurred two or three times per week.  Also, the Veteran indicated that at times, he experienced decreased appetite, decreased motivation, crying spells, startled response, and hyper vigilance.  There was no indication of hallucinations or psychosis.  The Veteran also reported a suicide attempt in 2009 involving a gun; the gun did not go off.  During this time, the Veteran was also enrolled in college, but stated that he had difficulty in school because of his anxiety in crowds.  The Veteran's GAF score was noted as 45.  See VA Treatment Records dated April 10, 2010, April 16, 2010, May 12, 2010, May 18, 2010, and June 21, 2010.  

The Veteran was afforded a VA Examination in October 2010.  At time, the Veteran reported that he worked for an extermination company for 5 years with no problems; however, he was fired over a year ago for reasons unrelated to his PTSD.  He also reported that while he was still in college, he either dropped most of his classes or was removed from them because of lack of attendance.  He reasoned that he had difficulty being around crowds or groups of strangers and often, his nervousness caused him to miss class.  As far as social relationships, the Veteran reported that he had a good relationship with his two children, his parents, and his brother.  He socialized with one friend outside of his family and had a girlfriend.  Otherwise, he often stayed to himself.  

Upon examination, the Veteran's symptoms were noted as anxiety, frequent worry, nervousness and tension, near chronic sadness or depressed mood 90 percent of the time, crying spells three to four times per week, panic attacks three times a week, isolation, withdrawal, and sleep impairment.  The examiner assigned a GAF score of 50 and noted the Veteran's irritation and restricted affect.  The examiner also opined that the Veteran's PTSD significantly affected numerous areas of his life.  See VA Examination dated October 22, 2010.  

More recent treatment records note consistent severity in the Veteran's PTSD symptoms.  The Veteran still reported panic attacks, being tense or on edge, easily startled, and suicidal ideations.  He rated his mood as 4 out of 10, and still noted nightmares and flashbacks several times a week, sleep impairment, avoidance of public places.  Most often, the Veteran confined himself in the house due to his irritability and anxiety of other people and public places.  See VA Treatment Records dated June 6, 2013, October 30, 2013, March 7, 2014, May 23, 2014, August 1, 2014, and November 21, 2014. 

In April 2015, the Veteran was admitted to an inpatient VA psychiatric facility after a suicide attempt.  At that time, the Veteran reported intense nightmares and flashbacks several times per week, impaired judgment, feelings of worthlessness or hopelessness, insomnia, difficulty in crowds, easily startled, and feeling as though he would be better off dead.  See VA Treatment Records dated April 22, 2015 to May 6, 2015.

Thereafter, the Veteran reported some mild improvement in his sleep impairment and nightmares.  He also reported no homicidal ideations or hallucinations; while suicidal ideations were sometimes present, the Veteran reported no plan or intent.  See VA Treatment Records dated May 14, 2015 and June 1, 2015.

The Veteran was afforded a second VA examination in June 2015.  At that time, the Veteran reported that he recently ended a romantic relationship and had a fight with a family member, but did not remember why either occurred.  He also indicated that he maintained an "okay" relationship with his family, but did not socialize or go out much.  The examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  See VA Examination dated June 26, 2015.

After careful and thorough review of the evidence of record, the Board finds that the Veteran's PTSD more nearly approximates a 70 percent disability rating and no higher.  In reaching this conclusion, the Board has considered the lay evidence of record, specifically the testimony of the Veteran at the August 2013 Board hearing.  At that time, the Veteran reiterated his consistent symptoms of reclusiveness, nightmares and flashbacks, along with anger, sleep impairment, and memory loss.  He also indicated that at times, his anger has led to verbal arguments and physical altercations.  

The Board finds the Veteran to be a consistent historian and his testimony as to his symptomatology is not only competent but also highly credible.  38 C.F.R. § 3.159(a); see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  As such, the Board finds the lay evidence of record to be highly probative in support of the Veteran's claim.  The record consistently shows that the Veteran has had frequent nightmares, flashbacks, sleep disturbances, and irritability along with hypervigilance, anger, and at least two suicide attempts, which have consistently affected his occupational and social functioning throughout the appeal period.  The Board also notes that the functional impact of the Veteran's symptoms cannot be disputed.  Indeed, while he states that he has a good relationship with his family, he was unable to finish school and has been involved in verbal and sometimes physical altercations; further, while the Veteran lost his job due to reasons unrelated to his PTSD, he often reports being unable to function in public or around strangers.  Thus, the Board finds that the frequency and severity of his PTSD symptoms over the appeal period has most nearly approximated that contemplated by the 70 percent disability rating and no higher.  

A 100 percent evaluation is not warranted in this case as total occupational and social impairment is not shown.  For the most part, the Veteran functions satisfactorily with this routine behavior, self-care, and normal conversation.  The Veteran's symptomatology does not endorse the severity and types of symptoms outlined in the 100 percent evaluation.  Therefore, the Board does not find that the Veteran warrants a higher evaluation than 70 percent.  See Vazquez-Claudio, 713 F.3d at 117-18 (finding that an evaluation under 38 C.F.R. § 4.130 is "symptom-driven" meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation).

Total Disability based on Individual Unemployabililty 

For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2015). 

This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.  

In this case, in addition to the now 70 percent rating for PTSD granted above, the Veteran is service connected for lumbosacral strain with L5 spondylolysis, rated 20 percent; left knee strain, rated 20 percent; left knee strain flexion, rated 10 percent; and radiculopathy in the left lower extremity, rated 10 percent.  As the Veteran has at least one disability rated 70 percent disabling, he meets the schedular requirement for a total disability rating based on individual unemployability.

The record reflects that upon his discharge from service in 2004, the Veteran worked as an exterminator until 2009.  The Veteran reports that in May 2009, he was fired from his job because he did not want to work during his vacation.  See VA Examination dated October 2010.  The Veteran was enrolled in college, but reported that he did not complete his degree because of his PTSD symptoms.

Entitlement to a total rating must be based solely on the impact of a Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The question in a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is whether a Veteran is capable of performing the physical and mental acts required by employment and not whether a Veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In a recent VA examination report, the examiner found that the Veteran's service-connected PTSD did not render him unemployable.  In so finding, the examiner reasoned that the Veteran's feeling of "not wanting to be around anybody" does not mean the Veteran cannot perform a number of jobs nor have gainful employment.  In fact, the examiner opined that employment may be therapeutic for the Veteran's PTSD.  See VA Examination dated June 26, 2015.

Also of record is a mental impairment questionnaire conducted by Dr. M.C.  In the questionnaire, Dr. M.C. found that the Veteran was either mildly limited or markedly limited in the following areas: sustained concentration and persistence, social interactions, and adaptations.  Given the Veteran's symptoms and limitations in certain areas, Dr. M.C. opined that the Veteran would be absent from work more than three times a month.  See Psychiatric/Psychological Impairment Questionnaire dated April 24, 2012.

In 2013, the Veteran began to receive SSA disability benefits.  In granting such benefits, SSA found that given the Veteran's age, education, work experience, and residual functional capacity, there are no jobs that exist in a significant number that the Veteran can perform.  See SSA decision dated August 28, 2013.

Also of record are the Veteran's lay statements.  The Veteran has consistently reported that he is unable to go out in public due to his anger and anxiety.  He has even reported getting in physical altercations periodically and having to drop out of school because of his anxiety.  

The Board is of the opinion that the point of equipoise has been reached in this matter.  The Veteran's occupational history consists of jobs where he interacted with the public and other co-workers.  Although the Veteran reports that before he was fired in 2009, he had no problems at work, the current severity of his symptoms during the appeal period demonstrate that he has issues interacting with others.  He describes himself as a recluse who does not go out of his house, except for doctor appointments.  In addition, his anxiety around other people prevented him from finishing his degree.  The Board finds that the Veteran's PTSD symptoms preclude him from being able to realistically obtain and maintain any form of gainful employment. 

As noted in Moore, the Board must address the TDIU question in a practical manner.  While solitary employment may be an option, there is no evidence that the Veteran has any employment experience or training in such work that would qualify as substantially gainful employment.  His 70 percent rating for PTSD, in and of itself, demonstrates very little residual ability to obtain and maintain substantially gainful employment.  In a potential physical capacity, his leg, knee and back disabilities may interfere with his ability to work; and his PTSD symptoms interfere with his ability to engage with the public. 

Considering the entire record in light of the above, and in light of the combined effects of service-connected disabilities, specifically the social and occupational impairment due to his psychiatric disability, and resolving all doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  The claim is granted.


ORDER

Entitlement to service connection for a left elbow condition is denied.

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) is granted.

Entitlement to total disability rating based on individual unemployability (TDIU) is granted.



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


